  8:19-cv-00482-BCB-CRZ Doc # 51 Filed: 08/03/20 Page 1 of 2 - Page ID # 189




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

KISTCO COMPANY,               a   Nebraska
Corporation;
                                                       8:19CV482
                 Plaintiff,

     vs.                                           AMENDED ORDER

PATRIOT CRANE AND RIGGING,LLC,
a Nebraska Corporation; and JAMES
GLODOWSKI, an individual;

                 Defendants.


      As requested in the parties’ motion, (Filing No. 47), which is hereby
granted,


     IT IS ORDERED that the final progression order is amended as follows:


      1)   The deadline for completing written discovery under Rules 33, 34, 36
           and 45 of the Federal Rules of Civil Procedure is October 30, 2020.
           Motions to compel written discovery under Rules 33, 34, 36, and 45
           must be filed by November 20, 2020.
           Note: A motion to compel, to quash, or for a disputed protective
           order shall not be filed without first contacting the chambers of the
           undersigned magistrate judge to set a conference for discussing the
           parties’ dispute.

      2)   The deposition deadline, including but not limited to depositions for
           oral testimony only under Rule 45, is October 30, 2020.

      3)   The deadline for filing motions to dismiss and motions for summary
           judgment is December 4, 2020.
8:19-cv-00482-BCB-CRZ Doc # 51 Filed: 08/03/20 Page 2 of 2 - Page ID # 190



   4)    The deadline for filing motions to exclude testimony on Daubert and
         related grounds is January 8, 2021.

   5)    All remaining deadlines and hearings are unchanged.

   6)    Filing 48 is stricken.



   Dated this 3rd day of August, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
